DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.  Applicant argues, beginning page 8, that the prior art fails to teach or suggest “wherein the computer is configured to generate a color flow display of the array of velocities. Further, that Maier (US7267013) teaches ultrasound measurement including ultrasound measurements which are used to determine velocity which are then plotted in a 2D manner.  The display of the data includes shading and colors to depict differences in the mass flow.  (The approximate area of each of the velocity measurement bins within the flow is indicated by the indicators 144 in the illustration of FIG. 5. Variations in the two-dimensional mass flow, Q, are illustrated by variations in shading. In one embodiment, a color display uses different colors to depict variations in the mass flow. Col. 6, Lines 5-17.)  Fig. 5 is shown below.  Applicant’s argument that the are fails to teach or suggest generating a color flow display of the array of velocities is not persuasive.  The variations in the mass flow are illustrated by shading while differentiates the different mass flows with different shading/patterning. Alternatively, the variations can be depicted by colors in lieu of shading, therefore the different shaded/patterned areas would be displayed with different colors.  Applicant argues similarly, regarding claim 13, that the prior art fails to teach or suggest “wherein the computer comprises a processor and a monitor, wherein the computer is configured to generate a color flow display of the array of velocities.”  Maier teaches a computer display configured to display the fluid flow structure graphically, as illustrated in Fig. 5.  Maier further teaches displaying the information using a color display to depict variations in the mass flow.  Therefore, applicant’s arguments are not persuasive.  The arguments with regard to claim 4, 23, 27, and 29 are directed to the suggested failure of Maier which has been addressed and therefore the arguments are believed to have been addressed. 

    PNG
    media_image1.png
    440
    432
    media_image1.png
    Greyscale

	 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 5, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US6378357 herein after “Han”) in view of Jamison et al. (US 20140166361 herein after “Jamison”) further in view of Brown et al. (US20140338771 herein after “Brown”) further in view of Maier (US 7267013 herein after “Maier”).

Claim 1: Han teaches a system for rheology measurement of a drilling fluid (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising:
	 an ultrasound transmitter (transmitter T, Figs. 1-2; the transmitter transmits an acoustic signal into the fluid flow; col. 2, lines 18-26), wherein the ultrasound transmitter converts electrical signals into 
	 an ultrasound receiver(acoustic receiver R, Figs. 1-2; col. 2, lines 18-26), wherein the receiver receives the ultrasound pulses from the fluid, wherein the receiver converts the ultrasound pulses into electrical signals (this is how an acoustic receiver operates, by turning the received acoustic/mechanical signal into an electrical signal); 
	a conduit (conduit, Fig. 2; pipe Figs. 1-3)
	a Doppler ultrasound device, wherein the Doppler ultrasound device is attached to one or both of the ultrasound transmitter and the ultrasound receiver (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique.), and wherein the Doppler ultrasound device measures movement of echoes through the ultrasound pulses as a phase change comparing to the ultrasound pulses received by the ultrasound receiver (Col. 3, lines 15-17: This technique relies on determination of the frequency shift or time domain shift of backscattered signals reflecting off of particles or bubbles in a flowing fluid. This shift is preferably obtained as a function of spatial range.); and 
	a computer system (electronic module), wherein the electrical signals are converted into an array of velocities, wherein the array of velocities forms a velocity profile, wherein the velocity profile is used to at least calculate viscosity (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the maximum shear rate at the tube wall. The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship. Advantageously, ultrasonic techniques can provide noninvasive, accurate, and reliable measurements.); a control system (the control system is part of the electronic module which is coupled the transmitter/receiver) comprising one or more controllers, wherein the one or more controllers direct and regulate performance of the transmitter and the receiver (PRF generator including transmission gate controls transmission and reception of the sinusoidal signals suppressing and passing the signals at specific times. Col. 3, lines 31-46).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the control system comprising one or more controllers, wherein the one or more controllers direct and regulate performance of the plurality of transmitters and the plurality of receivers, and wherein the control system directly determines rheology thus applying a known technique to a known device (method, or product) ready for improvement to yield predictable results and process rheology directly with the controller.
	Han fails to teach a plurality of ultrasound transmitter and a plurality of ultrasound receivers; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a mud pump wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after the mud pump; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a solids control system; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after a solids control system, wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned downstream of a hopper; and wherein the computer system coverts the electrical signals into an array of velocities, wherein the array of velocities forms a velocity profile for each pair of the ultrasound transmitters and the ultrasound receivers, wherein the velocity profile is used to at least calculate viscosity for the respective pair of the ultrasound transmitters and the ultrasound receivers.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the system and calculation of velocity profiles in a plurality of locations throughout a drilling system (before and after a mud pump, before and after a solids control system, and downstream of a hopper) in order to monitor the viscosity at various locations and measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system.
	Han in view of Jamison fails to teach a conduit having a plurality of vanes therein, wherein the plurality of vanes extend along a longitudinal axis of the conduit, thereby minimizing lateral velocity components in the drilling fluid as the drilling fluid passes through the conduit.
	However, Brown teaches the use of a conduit having a plurality of vanes therein (Figs. 9A, 9B show the flow straightener made of a plurality of vanes), wherein the plurality of vanes extend along a 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flow conditioner/flow straightener as taught by Brown within a fluid conduit, including that of Han in view of Jamison, in order to remove rotational components of velocity of the flow and obtain the most accurate velocity profile.
	Han in view of Jamison further in view of Brown fails to teach wherein the computer system comprises a processor and monitor, wherein the computer system is configured to generate a color flow display of fluid flow in the conduit. 
	However, Maier teaches ultrasound measurement including ultrasound measurements which are used to determine velocity which are then plotted in a 2D manner using a computer display (monitor).  The display of the data includes shading and colors to depict differences in the mass flow.  (The approximate area of each of the velocity measurement bins within the flow is indicated by the indicators 144 in the illustration of FIG. 5. Variations in the two-dimensional mass flow, Q, are illustrated by variations in shading. In one embodiment, a color display uses different colors to depict variations in the mass flow. Col. 6, Lines 5-17)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to display velocity data using shading or colored representation, as taught by Maier, with the velocity profiles of Han in view of Jamison further in view of Brown in order to more easily convey to a user/operator the fluid flow within the conduit.

Claim 2: Han in view of Jamison further in view of Brown further in view of Maier teaches the device of claim 1, previous.  Han fails to teach wherein the system is fluidically coupled to a drilling system to receive the drilling fluid. 
	However, Jamison teaches wherein the measurement system 436 is fluidically coupled to a drilling system (drilling assembly 400) to receive the drilling fluid.	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and fluidically coupled the measurement system to a drilling system in order to monitor the viscosity of the drilling fluid at various locations and measure the viscosity of the drilling fluid and ensure optimum drilling fluid viscosity.

Claim 5: Han in view of Jamison further in view of Brown further in view of Maier teaches the device of claim 1.  Han in view of Jamison fails to teach wherein the ultrasound transmitter and the ultrasound receiver are a single element.  
	However, the use of a separate transmitter/receiver or a combined transceiver is a design choice within the scope of one of ordinary skill in the art. 
	Various constraints can limit whether a transmitter/receiver or combined transceiver can be placed including space, connectivity, cost, etc.  The placement does not affect the functionality of the transmitter/receiver and the same factors need to be known about the transmission/reception properties and dimensions of the conduit. 
	Therefore, it would have been an obvious design choice to use a transmitter/receiver or a combined transceiver as a single element for transmission/reception of acoustic signals with the conduit Han to transmit and receive ultrasound signals.

Claim 24: Han in view of Jamison further in view of Brown further in view of Maier teaches the device of claim 1.  Han teaches wherein the ultrasound transmitter and receiver are disposed on the external parameters of the conduit (the transmitter T and receiver R are located external to the pipe/conduit, see Figs. 1-3).

	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to disposed the measurement system of Han inline in a drilling system in order to obtain measurements in real-time in order to determine how the drilling fluid changes over time, thereby serving as a quality control measure that may be useful in drilling fluid maintenance and drilling optimization.

Claim 25: Han in view of Jamison further in view of Brown further in view of Maier teaches the device of claim 1, previous.  Han teaches an ultrasound transmitter T and receiver R, Fig. 1, but fails to teach an ultrasound transmitter placed in one of the following positions in a drilling system: (1) a flow line in a fluid processing unit; (2) a flow line before a solids control system; or (3) between a solids control system and a retention pit.
	However, Jamison teaches the placement of a measurement system at the following positions in a drilling system in a flow line 430 which is also before a solids control system (436a, Fig. 4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Han at any position within a drilling system (including a flow line before or between any processing equipment) where the rheology of the fluid is desired including before and after different equipment which may knowingly have an effect on the drilling fluid rheology such that it can be modified with the use of added components to the fluid. 

Claim 26: Han in view of Jamison further in view of Brown further in view of Maier teaches the device of claim 1, previous.  Han teaches an ultrasound transmitter T and receiver R, Fig. 1.  Han in view of Jamison fails to teach an ultrasound transmitter placed in one of the following positions in a drilling 
	However, Jamison teaches that the solids control equipment can include a shale shaker and centrifuge ([0067] The solids control equipment 428 may include, but is not limited to, one or more of a shaker (e.g., shale shaker), a centrifuge, a hydrocyclone, a separator, a desilter, a desander, combinations thereof, and the like. In other embodiments, the solids control equipment 428 may further include one or more separators operating with magnetic fields or electric fields, without departing from the scope of the disclosure.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Han at any position within a drilling system where the rheology of the fluid is desired including before and after different equipment (including in a position within a particular pieces of equipment which may involve various steps to a process) which may knowingly have an effect on the drilling fluid rheology such that it can be modified with the use of added components to the fluid, or to ensure that the solids removal equipment is operating properly through each step.

Claims 13, 14, 16, 17, 20, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jamison further in view of Brown further in view of Maier further in view of Veenigan et al. (US20050236184 herein after “Veenigan”).

Claim 13: Han teaches a method for rheology measurement of a fluid (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising: wherein the rheology measurement system comprises an ultrasound transmitter (transmitter T, Figs. 1-2; the transmitter transmits an acoustic signal into the fluid flow; col. 2, lines 18-26), an ultrasound receiver (acoustic receiver R, Figs. 1-2; col. 2, lines 18-26), converting electrical signals into ultrasound pulses, wherein the ultrasound pulses are directed into the fluid (that it how acoustic transmitters operate, by turning an electrical signal into an acoustic/mechanical signal); wherein fluid is 
	wherein the receiver receives the ultrasound pulses from the drilling fluid, converting the ultrasound pulses into electrical signals (this is how an acoustic receiver operates, by turning the received acoustic/mechanical signal into an electrical signal); and 
	measuring movement of echoes through the ultrasound pulses as a phase change (determining a Doppler shift of the acoustic reflections in a set of time windows corresponding to a set of desired sampling regions in the fluid flow and analyzing the Doppler shifts associated with the set of sampling regions to determine one or more rheological properties of the fluid flow. ) comparing to the ultrasound pulses received by the ultrasound receiver with a Doppler ultrasound device (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique.); wherein the electrical signals are converted into an array of velocities with a computer system (electronic module), wherein the array of velocities forms a velocity profile, wherein the velocity profile is used to at least calculate viscosity (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the maximum shear rate at the tube wall. The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship. Advantageously, ultrasonic techniques can provide noninvasive, accurate, and reliable measurements.); wherein the velocity profile is used to obtain rheology measurements, building a database of the rheology measurements (Han specifically indicates that the velocity profile can be used to determine fluid rheological properties (col. 3, lines 18-29).  Therefore, the profile is used to obtain rheology measurements; modeling rheology of the drilling fluid (The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship.).  The ultrasound measurements (which are presumably written into some memory in order to then analyze and create a profile) are used to determine a velocity 
	Han fails to teach determining directly the rheology of the drilling fluid with the control system.  However, the particular elements of processing including an electronic module with PRF generator carry out the steps to transmit and receive acoustic signals into a conduit and then determine the rheology of the fluid flowing within the conduit.  The separate or combined nature of the processing elements of Han is not specified.  Where the processing takes place does not appear to have any criticality beyond the physical placement of processing/computing means.  The transmission, reception, and processing means for signals is a design choice within the scope of a person having ordinary skill in the art.  The decision can include factors such as placement of the transmitter/receivers, accessibility, cost, environment, etc.  Wireless data transmission offers greater flexibility but a hard wired transmission is faster and more reliable.  Greater processing power closer to the data source may not always be plausible as computing systems and processing power cannot be housed and operated in extreme environments. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the control system comprising one or more controllers, wherein the one or more controllers direct and regulate performance of the plurality of transmitters and the plurality of receivers, and wherein the control system directly determines rheology thus applying a known technique to a known device (method, or product) ready for improvement to yield predictable results and process rheology directly with the controller.
	Han fails to teach wherein the fluid is a drilling fluid; disposing a first rheology measurement system downstream of a hopper in a drilling system; flowing recirculated fluid through an interconnecting flow line, wherein the recirculated flow exits an annulus; disposing a second rheology measurement system at or near the interconnecting flow line; flowing at least a portion of the drilling fluid through the rheology measurement system; wherein the number of ultrasound transmitters ranges from two to eight; wherein the number of ultrasound receivers ranges from two to eight.

	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system (before and after a mud pump, before and after a solids control system, and downstream of a hopper) in order to monitor the viscosity at various locations, measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system.
	Han in view of Jamison fails to teach a conduit having a plurality of vanes therein, wherein the plurality of vanes extend along a longitudinal axis of the conduit, thereby minimizing lateral velocity components in the drilling fluid as the drilling fluid passes through the conduit.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flow conditioner/flow straightener as taught by Brown within a fluid conduit, including that of Han in view of Jamison, in order to remove rotational components of velocity of the flow and obtain the most accurate velocity profile.
	Han in view of Jamison further in view of Brown fails to teach wherein the computer system comprises a processor and monitor, wherein the computer system is configured to generate a color flow display of fluid flow in the conduit. 
	However, Maier teaches ultrasound measurement including ultrasound measurements which are used to determine velocity which are then plotted in a 2D manner using a computer display (monitor).  The display of the data includes shading and colors to depict differences in the mass flow.  (The approximate area of each of the velocity measurement bins within the flow is indicated by the indicators 144 in the illustration of FIG. 5. Variations in the two-dimensional mass flow, Q, are illustrated by variations in shading. In one embodiment, a color display uses different colors to depict variations in the mass flow. Col. 6, Lines 5-17)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to display velocity data using shading or colored representation, as taught by Maier, 
	Han in view of Jamison further in view of Brown further in view of Maier fails to teach predicting one or more drilling characteristics of the drilling fluid from the modeling.
	However, Veenigan teaches the use of wellbore measurements including rheology ([0052], [0055], [0093]) in wellbore planning ([0040] a predictive well construction model) including determining rate of penetration (ROP).  Therefore, the rheology of drilling fluid is used to predict drilling characteristics ([0040] Therefore, the `Automatic Well Planning Software System` disclosed in this specification will: (1) dramatically improve the efficiency of the well planning and drilling processes by incorporating all available data and well engineering processes in a single predictive well construction model, (2) integrate predictive models and analytical solutions for wellbore stability, mud weights & casing seat selection, tubular & hole size selection, tubular design, cementing, drilling fluids, bit selection, rate of penetration, BHA design, drillstring design, hydraulics, risk identification, operations planning, and probabilistic time and cost estimation, all within the framework of a mechanical earth model, (3) easily and interactively manipulate variables and intermediate results within individual scenarios to produce sensitivity analyses.”).  Knowing rheology can aide in selecting a drill bit, an operating speed, and predicting how long a drill bit may last. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the velocity profile and rheology determined by Han in view of Jamison further in view of Brown further in view of Maier in a predictive model for well planning in order to have more effective use of engineering resources, decrease well costs, and optimize planning an execution when drilling.

Claim 14: Han in view of Jamison further in view of Brown further in view of Maier further in view of Veenigan teaches the method of claim 13, previous.  Han teaches directing ultrasound pulses in a fluid conduit , Fig. 1.   Han fails to teach wherein the ultrasound pulses are directed into the drilling fluid flowing in a drill string below the surface.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to direct the ultrasound pulses into a conduit at any point in a fluid system including into drilling fluid flowing in a drill string below the surface in order to measure the rheological properties at that point in the system.

Claim 16: Han in view of Jamison further in view of Brown further in view of Maier further in view of Veenigan teaches the method of claim 13, previous.  Han fails to teach drawing the drilling fluid into the rheology measurement system from one or more locations in a drilling system.
	However, Jamison teaches drawing drilling fluid into the rheology measurement system from one or more locations (436a-g) in a drilling system (the fluid is pumped (pump 420), and therefore forced into or drawn into/past the measurement system 436a-g; it is within the scope of a person having ordinary skill in the art to place a pump at a desired location to either push or pull fluid through a system).  
	It would have been obvious to a person having ordinary skill in the art to include the method of Han with the device of Jamison in order to ensure proper operation and performance of the fluids, the criticality of which is noted by both Han and Jamison.

Claim 17: Han in view of Jamison further in view of Brown further in view of Maier further in view of Veenigan teaches the method of claim 13, previous.  Han teaches the use of ultrasound transmitter T and receiver R, Fig. 1.
	Han fails to teach wherein one or more additional ultrasound transmitters and receivers are placed at additional measurement positions in the drilling system.
	Jamison teaches the use of a plurality of measurement devices 436 throughout the drilling system 400. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound 

Claim 20: Han in view of Jamison further in view of Brown further in view of Maier further in view of Veenigan teaches the device of claim 13.  Han fails to teach adjusting concentration of one or more components of the drilling fluid based at least in part on the velocity profile or rheology of a treatment fluid.
	However, Jamison discusses the importance of drilling fluid rheology and added materials, chemicals, etc. to maintain proper operation of the drilling system (see paragraph [0023] for a nonexhaustive list). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the system of Han with drilling system of Jamison in order to accurately monitor the drilling fluid rheology and properly adjust via added substances, as taught by Jamison, in order to ensure efficient and optimal operation of the drilling system.

Claim 22: Han in view of Jamison further in view of Brown further in view of Maier further in view of Veenigan teaches the method of claim 13, previous.  Han in view of Jamison fails to explicitly teach evaluating performance of friction or drag reducers.  
	However, Han teaches the practice of hydraulic fractures where, in operation fluids such as gelled water fluids and cross-linked gels may be pumped downhole to create and extend fractures and place proppants therein. Fracturing fluid gel primarily contains fresh water (>99.6 % liquid phase), formate brine, diesel, guar (0.2-0.4% w/w liquid), sand (0-33% vol/vol liquid), and crosslinker or breaker polymers (0.1-0.4% vol/vol liquid phase). The preparation of the fracture fluid may involve three stages. These three stages involve various viscosities which are monitored.  Further, Jamison adds various components including friction reducers [0023].  The analysis is used to ensure that the mud meets quality criterion.  Therefore, when something is added to adjust, the resultant analysis provides information as to whether or not it has been effective in adjusting the mud. 


Claim 30: Han in view of Jamison further in view of Brown further in view of Maier further in view of Veenigan teaches the method of claim 13.  
	Han fails to teach wherein the system for rheology measurement is disposed inline in a drilling system.
	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to disposed the measurement system of Han inline in a drilling system in order to obtain measurements in real-time in order to determine how the drilling fluid changes over time, thereby serving as a quality control measure that may be useful in drilling fluid maintenance and drilling optimization.

Claim 4 is rejected under 35 U.S.C. 103 as being anticipated by Han in view of Jamison further in view of Brown further in view of Maier further in view of Griffiths et al. (US20060101916 herein after “Griffiths”): Han in view of Jamison further in view of Brown further in view of Maier teaches the device of claim 1.  Han in view of Jamison further in view of Brown further in view of Maier fails to teach wherein the transmitter and receiver are on opposite sides of the conduit.
	However, the placement of a particular transmitter/receivers either on a same side of a conduit or opposite sides of a conduit is within the scope of one of ordinary skill in the art. 
	The use of transmitter/receivers (or transceivers) and the dimensions of a conduit are design choices. 

	Various constraints can limit whether a transmitter/receiver or transceiver can be placed including space, connectivity, cost, etc.  The placement does not affect the functionality of the transmitter/receiver and the same factors need to be known about the transmission/reception properties and dimensions of the conduit. 
	Therefore, it would have been an obvious design choice to place the transmitter and receiver on opposite sides of a conduit or on a same side of a conduit to transmit and receive ultrasound signals and measure the rheological properties as taught by Han in view of Jamison further in view of Brown.

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Maier. 

Claim 31: Han teaches a device and therefore corresponding method (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising: flowing at least a portion of a drilling fluid from a wellbore through a rheology measurement system, wherein the rheology measurement system comprises an ultrasound transmitter (transmitter T, Figs. 1-2; the transmitter transmits an acoustic signal into the fluid flow; col. 2, lines 18-26) and an ultrasound receiver (acoustic receiver R, Figs. 1-2; col. 2, lines 18-26); directing ultrasound pulses into the drilling fluid while the drilling fluid is flowing through the rheology measurement system (transmitter T, Figs. 1-2; the transmitter transmits an acoustic signal into the fluid flow; col. 2, lines 18-26); measuring sound waves reflected by the drilling fluid (that it how acoustic transmitters operate, by turning an electrical signal into an acoustic/mechanical signal); converting the sound waves into an array of velocities with a computer (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the maximum shear rate at the tube wall. The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear 
	Han fails to teach converting the sound waves into an array of velocities with a computer comprising a monitor and a processor; and generating a color flow display of the array of velocities with the computer.
	However, Maier teaches However, Maier teaches ultrasound measurement including ultrasound measurements which are used to determine velocity which are then plotted in a 2D manner using a computer display (monitor).  The display of the data includes shading and colors to depict differences in the mass flow.  (The approximate area of each of the velocity measurement bins within the flow is indicated by the indicators 144 in the illustration of FIG. 5. Variations in the two-dimensional mass flow, Q, are illustrated by variations in shading. In one embodiment, a color display uses different colors to depict variations in the mass flow. Col. 6, Lines 5-17)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to display velocity data using shading or colored representation, as taught by Maier, with the velocity profiles of Han in order to more easily convey to a user/operator the fluid flow within the conduit.

Claim 32: Han in view of Maier teaches the method according to claim 31.  Han teaches wherein the measuring the sound waves reflected by the drilling fluid further comprises measuring a movement of echoes through the ultrasound pulses as a phase change and comparing the ultrasound pulses received by the ultrasound receiver with a Doppler ultrasound device (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique.  Col. 3, lines 15-17: This technique relies on determination of the frequency shift or time domain shift of backscattered signals reflecting off of particles or bubbles in a flowing fluid. This shift is preferably obtained as a function of spatial range.).

Claim 33: Han in view of Maier teaches the method according to claim 31.  Han teaches determining a velocity profile of the drilling fluid based at least on the array of velocities (velocity profile; 

Claim 34: Han in view of Maier teaches the method according to claim 31.  Han teaches determining rheological measurements from the array of velocities (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the maximum shear rate at the tube wall. The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship. Advantageously, ultrasonic techniques can provide noninvasive, accurate, and reliable measurements.).

Claims 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Maier further in view of Jamison.
Claim 35: Han in view of Maier teaches the method according to claim 31.  Han in view of Maier fails to teach disposing the rheology measurement system inline in the drilling system.
	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to disposed the measurement system of Han in view of Maier inline in a drilling system in order to obtain measurements in real-time in order to determine how the drilling fluid changes over time, thereby serving as a quality control measure that may be useful in drilling fluid maintenance and drilling optimization.

Claim 36: Han in view of Maier teaches the method according to claim 31.  Han in view of Maier further in view of Jamison fails to teach evaluating performance of friction or drag reducers.
	However, Han teaches the practice of hydraulic fractures where, in operation fluids such as gelled water fluids and cross-linked gels may be pumped downhole to create and extend fractures and place proppants therein. Fracturing fluid gel primarily contains fresh water (>99.6 % liquid phase), formate brine, diesel, guar (0.2-0.4% w/w liquid), sand (0-33% vol/vol liquid), and crosslinker or breaker polymers (0.1-0.4% vol/vol liquid phase). The preparation of the fracture fluid may involve three stages. These three stages involve various viscosities which are monitored.  Further, Jamison adds various components including friction reducers [0023].  The analysis is used to ensure that the mud meets quality criterion.  Therefore, when something is added to adjust, the resultant analysis provides information as to whether or not it has been effective in adjusting the mud. 
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use the measurements and information provided by Han in view of Maier further in view of Jamison to monitor and subsequently adjust any chemicals or substances added to the drilling fluid, particularly ones known to or intended to modify rheological properties, in order to most effectively remedy any situation which is not producing expected results or a quality mud.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        3/24/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861